Citation Nr: 1532838	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-20 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to a compensable rating for residual scar, left leg.

3.  Entitlement to nonservice-connected pension. 

4.  Entitlement to special monthly pension based on the need for regular aid and attendance of another person or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1953 to May 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over this case was subsequently returned to the RO in Chicago, Illinois. 

The Veteran was scheduled for a Board videoconference hearing in May 2015.  He failed to report for the scheduled hearing without explanation, and has not requested that the hearing be rescheduled.  His hearing request is, therefore, deemed withdrawn.

The record before the Board consists of a paper claims file, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).

The issues of entitlement to nonservice connected pension and special monthly pension benefits are addressed in the REMAND that follows the ORDER section of this decision. 


FINDINGS OF FACT

1.  A chronic back disorder was not present until more than one year following the Veteran's discharge from service, and no current back disorder is etiologically related to the Veteran's active service.

2.  The Veteran's left leg scar is deep and 2 square centimeters in total area; it is not painful, unstable or productive of functional impairment.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  The criteria for a compensable rating for residual scar, left leg have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801- 7805 (2008); 38 C.F.R. § 4.31 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in February 2009, prior to the initial adjudication of the claims.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  The record reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded VA examinations to address the severity and etiology of his claimed scar and back disabilities in June and August 2009 respectively.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the reports of the June and August 2009 VA medical examinations are adequate for adjudication purposes, because these reports provide the results of thorough scar and thoracolumbar spine assessments, as well as a medical opinion that is supported by a complete rationale.  The Veteran was also afforded the opportunity to attend a videoconference hearing in May 2015, but failed to report.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.






Legal Criteria

Service Connection Claim

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Increased Rating Claim

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Back Disability

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran initiated a claim for service connection for a back disability in October 2008.  A review of his service treatment records (STRs) shows no evidence of treatment for or diagnosis of a back disability during his period of active duty.  The Board does observe that the Veteran reported generalized hip and back radiating pain in May 1954; however, this report resulted in the treatment of a genitourinary condition.  In the course of his May 1955 separation examination, the examiner found the Veteran's spine to be normal.  Although his STRs do not show treatment for a back disability, the Veteran states he injured his back in a motor vehicle accident in service.  More specifically, he asserts that he was the passenger in a truck, when the driver lost control.  He states the truck went down a hill, and the accident resulted in him being pinned down by a roll of cable.  The Board has accepted the Veteran's reports as credible evidence of an in-service injury.  

The Veteran underwent a VA examination in August 2009, which resulted in a diagnosis of low back strain with radiculitis.  X-rays taken during examination revealed an old L1 compression deformity, as well as increased bony formations at the L4-5 level.  The Veteran's private treatment records from the Hedges Clinic show he has been treated for a generalized osteoarthrosis of the back.  The Board notes briefly that it has reviewed the entire record and found no evidence indicating the manifested arthritis of the back within one year of his discharge from active duty, and as such, service connection cannot be established on a presumptive basis.  Therefore, the central question at issue is whether the current disability was caused by the Veteran's reported injury sustained on active duty.  

The Veteran's August 2009 examination report includes a full assessment of his thoracolumbar spine and consideration of his reported history.  Following this comprehensive examination, the examiner concluded the Veteran's back disability was less likely than not related to his active service.  The examiner reasoned that the Veteran did not experience back pain until he was 70 years old, by his own reports.  Additionally, the examiner noted the Veteran's full career as a firefighter, without any apparent problems or complaints relative to his back.  Further, the examiner noted the Veteran was morbidly obese, which the examiner intimated during examination could cause additional strain on the Veteran's back.  In sum, the examiner determined the evidence did not show the injury the Veteran reportedly sustained in service resulted in any permanent damage or functional impairment.   

Based on the foregoing, the Board finds the Veteran's claim for service connection for a back disability must be denied.  This follows, because the competent medical evidence of record indicates the disability is less likely than not the result of the reported injury in service, and more likely the result of other factors such as body habitus and the normal aging process.  The Board has reviewed the private treatment records provided by the Veteran, but found no evidence of a causal connection between his currently diagnosed back disorders and his active service.  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the Veteran is not competent to state whether his present day osteoarthrosis with strain and radiculitis was caused by back pain he felt following a motor vehicle accident in service more than 60 years ago, as this type of medical conclusion must be left to the province of a trained medical professional.  To the extent that the Veteran's statements are contradicted by the medical evidence, the Board has found the medical opinion prepared by a skilled examiner to be more probative than the Veteran's self-serving assertions.  Therefore, service connection for a back disability must be denied.

Left Leg Scar

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

The Veteran was awarded service connection for a left leg scar in a July 1956 rating decision, and received a noncompensable rating.  In May 2008, the Veteran initiated a claim for an increased rating for this disability. 

The Board notes that the criteria pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008, unless the claimant requests review under the revised criteria.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Because the current claim was received prior to that date and the Veteran has not requested that his scars be rated under the revised criteria, the revisions do not apply in this case.  

Under the criteria in effect prior to October 23, 2008, a 10 percent evaluation is warranted for scars covering an area of 144 square inches or greater where superficial and without resulting limited motion; for a superficial, unstable scar (characterized by frequent loss of skin covering the scar); or a superficial scar that is painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7804 (2008).  

Under Diagnostic Code 7801, scars other than on the head, face, or neck, which are deep and cause limited motion, warrant a 10 percent rating if they cover an area exceeding six square inches (39 square centimeters).  

Otherwise, scars will be rated on limitation of motion of the affected part, under Diagnostic Code 7805.

During his June 2009 VA examination, the Veteran reported experiencing pain and numbness at the site of his service-connected scar; however, the examiner found no tenderness during objective assessment.  The scar was noted to be 2.5 centimeters long and .7 centimeters wide, and the examiner stated the approximate total surface area was 2 square centimeters.  There was some flaking noted at the surface, but the examiner stated there was no ulceration or breakdown.  The examiner also indicated the skin integrity was stable.  The scar was described as deep and slightly depressed, but without irregularity of features, adherence to underlying structures, inflammation, edema, or keloid formation.  The examiner reported the scar did not cause restriction of movement or function.  

The Board has carefully reviewed the Veteran's private treatment notes from the Hedges Clinic and Oak Orthopedics; however, these notes do not show any treatment for the above-noted scar.  

Upon review of the evidence of record, it is evident the criteria for a compensable rating are not met.  Although the scar is deep and depressed, the examiner stated the scar was only 2 square centimeters in total surface area.  Therefore, a compensable rating is not warranted under Diagnostic Code 7801 or 7802.  There was no skin breakdown or other unstable features noted, and objective assessment did not show pain or tenderness.  The Board acknowledges that the Veteran has reported that his scar was painful; however, objective evidence of pain is required for a compensable rating.  The scar was not found to be painful during examination, and the Veteran has not provided any other evidence showing he has otherwise received treatment for this disability in past 60 years.  As such, a compensable evaluation cannot be assigned under Diagnostic Code 7804.  Finally, there were no other functional limitations, such as limitation of motion or restriction of movement, observed during examination, and the Veteran has not asserted his scar otherwise impacted his employment or activities of daily living.  Therefore, the Board finds a compensable rating is not warranted.  

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran in the form of correspondence, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence, the evidence simply does not show entitlement to a higher rating under the applicable diagnostic codes.  

Consideration has been given to assigning a staged rating; however, as explained above, the criteria for a compensable rating for the Veteran's service-connected scar have not been shown for any portion of the appeal period.  

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from this disability would be to a compensable degree.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

Service connection for a back disability is denied.

A compensable rating for residual scar, left leg is denied.


REMAND

Nonservice-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  One prerequisite to entitlement is that the veteran's income may not exceed the applicable maximum pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4).  In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  A claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses. 

Increased pension is payable to a veteran by reason of need for aid and attendance or if the Veteran is housebound or has qualifying disabilities.  38 C.F.R. § 3.351(a)(1).  

The Veteran initiated a claim for nonservice-connected pension, as well as special monthly in October 2008.  A review of the information provided by the Veteran at that time, indicates his countable income was $42,569.  In a July 2009 administrative decision, the RO denied entitlement to nonservice-connected pension, indicating his income exceeded the annual limit established by law.  The Veteran has since reported potential qualifying medical expenses that could result in a reduction of his countable income.  Specifically, in his June 2010 notice of disagreement, the Veteran indicated he received home assistance with his activities of daily living (ADL).  The Veteran has not submitted an updated VA Form 21-0516.  This must be obtained.  Since entitlement to nonservice-connected basic pension is a pre-requisite to entitlement to increased special monthly pension, and since additional evidence showing the type of ADL assistance provided could be material to the adjudication of his special monthly pension claim, this issue must also be remanded at this time. 

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. The RO or the AMC should also provide and request the Veteran complete an updated VA Form 21-0516, Improved Pension Eligibility Verification Report, and VA Form 21-8416, Medical Expense Report.  The Veteran must provide itemization and documentation of any claimed medical expenses.  If such efforts prove unsuccessful, documentation to that effect should be added to the record.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Thereafter, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


